Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                     Nos. 3D21-1672 & 3D21-1750
         Lower Tribunal Nos. 21-206, 19-1475, 19-1604, 19-1605
                          ________________


                             J.P., a juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     Appeals from the Circuit Court for Miami-Dade County, Dawn Denaro,
Judge.

     Carlos J. Martinez, Public Defender, and Deborah Prager and Nicholas
Lynch, Assistant Public Defenders, for appellant.

    Ashley Moody, Attorney General, and Sonia Perez, Assistant Attorney
General, for appellee.


Before SCALES, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.